Title: To James Madison from J. J. Boÿreau and Others, 14 July 1813 (Abstract)
From: Boÿreau, J. J.
To: Madison, James


14 July 1813, Baltimore. “The Undersigned humbly state that they are Subjects of France and Refugees from the French and Spanish Colonies who have exhausted their Means of Existence and cannot procure passages to their Native Country in the ordinary way.

“They humbly pray, Your Excellency will give Permit to  one of the Petitioners, to go on board of the Commanding Officer of the British forces in the Chesapeake, to present to him a Memorial to obtain from him a Letter of Protection for a Vessel in Ballast to carry them from the Port of Baltimore to that of  in France and from thence back to said port of Balto.
“Your Petitioners fully convinced of Your Excellency’s Humanity hope you will take the same into Your Consideration and grant a permit for a Cartel to go on board of the blockading Squadron.”
Add in a postscript: “To remove all Kinds of Suspicions from the motives of the petitioners, they beg that a person Should be appointed by the Commanding officer or the Collector of the Custom house of Baltimore, to go with J. J. Boyreau on board the British Squadron.”
